J   -A03016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                           Appellee

                      v.

KENDRITH J. JONES

                           Appellant                      No. 515 MDA 2016


              Appeal from the Judgment of Sentence March 9, 2016
                In the Court of Common Pleas of Dauphin County
               Criminal Division at No(s): CP-22-CR-0006709-2014

BEFORE:       LAZARUS, J., STABILE, J., and DUBOW, J.

CONCURRING STATEMENT BY LAZARUS, J.:                           FILED MAY 24, 2017

        I respectfully concur.   In order to prove the crime of persons not to

possess firearms, the Commonwealth was required to show:               (1) possession,

and (2)   a   prior conviction as enumerated in 18 Pa.C.S.A.       §   6105(b).    The

current state of the law provides that        a   defendant does not suffer unfair

prejudice merely by the admission into evidence of his certified conviction of

a    specific, identified, predicate offense, which has been offered by the

Commonwealth to prove the prior conviction element of the crime.                   See

Commonwealth          v.   Jemison,      98   A.3d     1254,    1262     (Pa.   2014).

Nonetheless, I submit there      is a   strong rationale for allowing    a   bifurcated

presentation and deliberation to avoid prejudice, which might ultimately

conserve judicial resources.
J   -A03016-17



        A   jury may    be more      likely to find against      a   defendant on the

possession element if there is evidence presented of         a   prior crime. Contrary

to the Commonwealth's argument, it does not "strain credulity" to find that

the evidence presented to prove the second element of the crime may

prejudice the defendant with respect to the first.          Without this knowledge,

the jury may not have found, beyond               a   reasonable doubt, that Jones

constructively possessed the firearm.            Bifurcation would allow        a   jury to
deliberate on the possession element, without the taint of evidence of              a   prior

conviction, and end the matter if the jury found no possession -- preserving

judicial resources, while avoiding potential prejudice to        a   defendant resulting

from the introduction of     a   defendant's prior conviction. See United States

v.   Joshua, 976 F.2d 844, 848 (3rd Cir. 1992) (in response to defendant's
request for severance/separate trials,             court found       bifurcation     struck

"appropriate balance between the concern about prejudice to the defendant

and considerations of judicial economy.");            United States      v.   Pelullo,    14

F.3d    881,    896   (3rd   Cir.   1994)    (recognizing   possibility of "element"

bifurcation).

        Because Jemison is controlling precedent, I concur in the majority's

decision.

        Judge Dubow joins this concurring statement.




                                            -2